Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 1 of 12 PagelD# 3956

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division
ROXANNE ADAMS, ADMINISTRATOR
OF THE ESTATE OF JAMYCHEAL
MITCHEL, Deceased,
Plaintiffs,

v. Civil Action No. 2:16-cv-229
NAPHCARE, INC. et al.,

Defendants.

MOTION FOR APPROVAL OF WRONGFUL DEATH SETTLEMENT

NOW COME defendants Hampton Roads Regional Jail Authority (“HRRJA”), David L.
Simons, Eugene Taylor, II], Roderick D. Madison, Felicia Cowan, Christopher Gibbs, William
Hilliard, Robert Keister, Joseph Powell, David Smith, Joseph Johnson, Tamara Everette, Stephen
Phillips, Dale Barnes, Stephano Blakely, Sylvester Bourne, Derrick Brown, Doncosta Butcher,
Curtis Dixon, William A. Epperson, Robert Whitaker, Steven W. Whitehead, Reginald Whitehead,
Debra K. Ferguson, Gail Hart, Kelly Boyd, and Naphcare, Inc (hereinafter collectively referred to
as the “Defendants”), by counsel, and pursuant to Virginia Code § 8.01-55 and Fed. R. Civ. P. 41
and move the court to approve the compromise settlement negotiated by the parties as follows:

1. On August 19, 2015, 24-year old Mr. Jamychael M. Michell (“Mitchell”) was
pronounced dead by EMS after being encountered by EMS not breathing and without a pulse while
incarcerated at Hampton Roads Regional Jail (“HRRJ”).

2. The plaintiff Roxanne Adams (hereinafter referred to as “Adams” or Plaintiff’)

duly qualified on October 19, 2015 as Administrator of the Estate of Jamychael M. Mitchell,
. Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 2 of 12 PagelD# 3957

Deceased, in the Circuit Court of City of Portsmouth, under the provisions of Virginia Code §
64.2-454

3. Plaintiff filed this action for damages under 42 U.S.C. §1983, as well as for
damages under the Virginia Wrongful Death Act, Va. Code §8.01-50 ef. seg. alleging various
claims against the Defendants, which allegations were denied by the Defendants in their pleadings
filed

4, The Defendants, without admitting any liability, and distinctly denying such, have
offered to compromise the claims of Plaintiff arising from the injuries to and the death of Mitchell.

5. The total combined settlement offer from the Defendants is Three Million Dollars

($3,000,000.) and the Plaintiff has agreed to accept this sum in full and final settlement of all

claims.

6. The statutory beneficiaries pursuant to Virginia Code § 8.01-53 are:
Sonia Adams- mother of Jamycheal Mitchell
Michael Mitchell - father of Jamycheal Mitchell
Half-sibling of Jamycheal Mitchell through shared mother Sonia Adams:
Jasmine Adams
Half-siblings of Jamycheal Mitchell through shared father Michael
Mitchell, according to Michael Mitchell:
Lance Tucker
Laquette Miles
Michael Miles
Shavonne Miles
Shewanda Miles
Jamie Miles

7. The statutory beneficiaries are unable to reach an agreement as to the manner in

which the settlement proceeds should be divided amongst themselves. See attached Notice filed

by counsel for the plaintiff marked as Exhibit |.
Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 3 of 12 PagelD# 3958

8. The Plaintiff and Defendants agree that said compromise is fair and reasonable to
all parties.
9. That upon making the payment referenced in paragraphs 5 above, the Defendants

will be released from any and all liability and claims arising from the injuries to and the death of
Mitchell and that this matter be dismissed with prejudice as to the Defendants.

10. The Defendants ask that the court hold a separate, second evidentiary hearing to
determine the manner in which the proceeds of the settlement are to be distributed to the statutory
beneficiaries. See attached Exhibit 1.

Wherefore, the Defendants, by counsel, respectfully request that the Court convene a
hearing for the entry of an Order to approve this settlement, that all Defendants be dismissed with
prejudice, that a second evidentiary hearing be convened without the required attendance of the
Defendants to determine the manner in which the proceeds of this settlement are to distributed
among the statutory beneficiaries, and other such relief as the court deems necessary and

appropriate.

Respectfully submitted,

By Counsel

/s/

William W. Tunner (VSB No.: 38358)

ThompsonMcMullan, P.C.

100 Shockoe Slip, Third Floor

Richmond, Virginia 23219

Telephone: (804) 698-6251

Fax: (804) 780-1813

wtunner@t-mlaw.com

Counsel for Defendants Dale Barnes, Stephano Blakely, Sylvester Bourne, Derrick Brown,
Doncosta Butcher, Curtis Dixon, William A. Epperson, Robert Whitaker, Steven W. Whitehead,
and Reginald Whitehead
_ Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 4 of 12 PagelD# 3959
)

By Counsel:

/s/

Edward J. McNelis, LI, Esq.
Christopher F. Quirk, Esq.

Ruth T. Griggs, Esq.

Justin W. Ward, Esq.

SANDS ANDERSON PC

Post Office Box 1998

Richmond, VA 23218-1998
EMcNelis@SandsAnderson.com

cquirk@sandsanderson.com
rgriggs@sandsanderson.com

jward@sandsanderson.com
Counsel for Defendant Naphcare, Inc

By Counsel

Is/

Jeff W. Rosen, Esq.

PENDER & COWARD, P.C.

222 Central Park Avenue, Suite 400

Virginia Beach, VA 23462

jrosen@pendercoward.com

Counsel for Defendants HRRJA, HRRJ, Supt. Simons, Asst. Supt. Taylor, Officer Gibbs, Officer
Hillard, Officer Keister, Officer Powell, MJO Smith, JMO Johnson, Sgt. Everette, Sgt. Phillips,

Lt. Madison, Capt. Cowan
By Counsel:

{sf

David P. Corrigan, Esq.

Leslie A. Winneberger, Esq.

Douglas E. Pittman, Esq.

Harman Claytor Corrigan & Wellman
P O Box 70280

Richmond, VA 23255

Phone 747-5200

dcorrigan@hecw.com
lwinneberger@hccw.com

dpittman@hccw.com
Counsel for Debra K. Ferguson
_ Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 5 of 12 PagelD# 3960

By Counsel

/s/

Gregory F. Holland, Esq.

Dov M. Szego, Esq.

Setliff Law, P.C.

4940 Dominion Boulevard
Glen Allen, VA 23060

Phone 377-1275; Fax 377-1295

gholland@setlifflaw.com

dszego@setlifflaw.com
Counsel for Gail Hart

By Counsel

/s/

Marshall H. Ross, Esq.

Alexander K. Page, Esq.

Office of the Virginia Attorney General
202 North 9" Street

Richmond, VA 23219
Mross@oag.state.va.us
Apage@oag.state.va.us

Counsel for Defendant Kelly N. Boyd
Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 6 of 12 PagelD# 3961

CERTIFICATE OF SERVICE

 

I hereby certify that on this 16" day of January, 2019, I filed the foregoing with the Clerk
of the Court using the CM/ECF System, which will send notification of such filing to the
following:

Mark J. Krudys, Esq.

The Krudys Lar Firm, PLC
Suntrust Center

919 East Main Street, Suite 2020
Richmond, VA 23219

Phone: (804)774-7950

Fax: (804) 381-4458

mkrudys@krudys.com
Counsel for Plaintiff

By: _/s/
William W. Tunner, Esq. (VSB #38358)
ThompsonMcMullan, P.C.
100 Shockoe Slip
Richmond, VA 23219
Phone (804) 698-6205
Fax: (804) 780-1813

wtunner@t-mlaw.com
Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 7 of 12 PagelD# 3962

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division
ROXANNE ADAMS, ADMINISTRATOR OF
THE ESTATE OF JAMYCHEAL M. MITCHELL,
Deceased,
Plaintiff,
Case No. 2:16-cv-229
Vv.
NAPHCARE, INC., et al.,

Defendants.

PLAINTIFF’S NOTICE

Plaintiff Roxanne Adams, Administrator of the Estate of Jamycheal M. Mitchell,
Deceased, by counsel, respectfully makes the following Notice to the Court:

1. This Notice will inform the Court of the status of the settlement and related
wrongful-death approval process. A portion of the settlement required the Governor's approval
(and, prior to his approval, approval by various other Commonwealth employees). The
undersigned now understands that the Governor has approved the settlement. Additionally, the
two groups of settling defendants are either prepared, or wil! soon be prepared, to disburse
settlement funds.

2. However, there is not unanimity among the statutory beneficiaries
(“Beneficiaries”) as to how the settlement proceeds should be apportioned among themselves.
As a result, an evidentiary hearing will be needed on the issue. The undersigned anticipates that
as many as 11 witnesses will testify and be cross-examined regarding the relationships between
the Beneficiaries and the decedent, Jamycheal Mitchell. To facilitate that process, the
undersigned has provided to counsel for the Beneficiaries transcripts of each Beneficiary’s

deposition testimony in the matter.
Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 8 of 12 PagelD# 3963

3. On two occasions, the undersigned has sought available hearing dates for the
Beneficiaries. Two of the beneficiaries are represented by Virginia counsel. The remaining
seven Beneficiaries are represented by Louisiana counsel. (One of these Beneficiaries
previously declined to have his deposition taken in the matter.) The foregoing Virginia counsel
has provided his available hearing dates, which are in late January and early February 2019. The
Louisiana counsel has provided his hearing dates, which are in late February; he indicated that he
was not available on any of the dates proposed by Virginia counsel.

4, When the undersigned has previously handled a wrongful-death settlement in
which there was not unanimity among the parties, he divided the process into two parts — a
hearing to approve the settlement, attorney’s fees, and costs, and a second hearing related to the
apportionment of the remaining proceeds among the statutory beneficiaries. Bifurcating the
forgoing matters into two issues allowed the affected defense counsel to avoid attendance at the
second hearing, permitted the expeditious payment of counsel, and permitted the beneficiaries
time to adequately prepare and present their cases. The undersigned will, of course, follow

whichever process the Court prefers.
.

Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 9 of 12 PagelD# 3964

Respectfully submitted,

ROXANNE ADAMS, ADMINISTRATOR
OF THE ESTATE OF JAMYCHEAL M.
MITCHELL, DECEASED

By: /si Mark J. Krudys
Counsel

Mark J, Krudys (VSB# 30718)
THE KRUDYS LAW FIRM, PLC

SunTrust Center

919 E. Main Street, Suite 2020
Richmond, VA 23219

Phone: (804) 774-7950

Fax: (804) 381-4458

Email: mkrudys@krudys.com
Web: www.krudys.com

John F. Preis (VSB# 45764)
7719 Rock Creek Rd.
Henrico, VA 23229

Phone: (804) 289-8682
Email: jpreis@richmond.edu

Counsel for Plaintiff Roxanne Adams, Administrator of the Estate of
Jamycheal M. Mitchell, Deceased
Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 10 of 12 PagelD# 3965

Certificate of Service
I hereby certify that on this 9" day of January 2019, I will electronically file the
foregoing pleading with the Clerk of Court using the CM/ECF system, which will then send a

notification of the filing to all counsel of record:

Gregory F. Holland, Esq.

Dov Szego, Esq.

Setliffe & Holland, P.C.

4940 Dominion Boulevard

Glen Allen, Virginia 23060
gholland@setliffholland.com; DSzego@setlifflaw.com
Counsel for Defendant Hart

Jeff W. Rosen, Esq.

Jeffrey Hunn, Esq.

Pender & Coward

222 Central Park Ave., Suite 400

Virginia Beach, VA 23462

jrosen@pendercoward.com; jhunn@pendercoward.com

Counsel for Defendants HRRJA, HRRJ, Supt. Simons, Asst. Supt. Taylor, Officer Gibbs,
Officer Hilliard, Officer Keister, Officer Powell, MJO Smith, MJO Johnson, Sgt.
Everette, Sgt. Phillips, Lt. Madison, Capt. Cowan

Edward J. McNelis, III, Esq.

Grace Morse-McNelis, Esq.

Christopher F. Quirk, Esq.

Ruth T. Griggs, Esq.

Sands Anderson

P.O. Box 1998

Richmond, VA 23218

EMeNelis@sandsanderson.com; CQuirk@sandsanderson.com
GMorseMcNelis@sandsanderson.com; RGriggs@sandsanderson.com

Counsel for Defendants NaphCare; Kolongo, MD; Edwards, LCSW; Ray, NP-Psych;
Newa, NP; Johnson, RN; Thomas, RN, HSA; Rivers,LPN; Nicholson, MA; Murphy, MSW

Alexander K. Page, Assistant Attorney General
Marshall H. Ross, Esq., Assistant Attorney General
Office of the Virginia Attorney General

202 North 9" Street

Richmond, VA 23219

Apage@oag.state.va.us,; MRoss@oag.state.va.us
Counsel for Defendant Boyd
Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 11 of 12 PagelD# 3966

v

David P. Corrigan, Esq.

Jeremy D. Capps, Esq.

Leslie A. Winneberger, Esq.

Douglas E. Pittman, Esq.

Harman, Claytor, Corrigan & Wellman

P.O. Box 70280

Richmond, VA 23255

deorrigan@hccw.com; jcapps@hcew.com
Iwinneberger@hccw.com; dpittman@hcew.com
Counsel for Defendant Ferguson

William W. Tunner, Esq.

Mark R. Colombell, Esq.

Michael G. Matheson, Esq.

William D. Prince, IV, Esq.

ThompsonMcMullan, P.C.

100 Shockoe Slip, Third Floor

Richmond, Virginia 23219

wtunner@t-mlaw.com; mcolombell@t-mlaw.com

mmatheson@t-mlaw.com; wprince@t-mlaw.com

Counsel for Defendants Officer Barnes, Officer Blakely, Officer Bourne, Officer Brown,
Officer Butcher, MJO Dixon, Sgt. Epperson, Officer Whitaker, Sgt. S. Whitehead, and Lt.
R. Whitehead

I will then also send the foregoing pleading and a notification of such filing (NEF) to the
following via Email and First Class Mail:

Michael Goodove, Esq.

Swartz, Taliaferro, Swartz, & Goodove

220 West Freemason Street

Norfolk, Virginia 23510

mike@goodove.com

Counsel for beneficiaries Sonia Adams and Jasmine Adams

Anthony Lewis, Esq.

Law Office of Anthony P. Lewis

307 St. Philip Street

Thibodaux, LA 70301

attyalewis1 73 1 8@aol.com

Counsel for beneficiaries Michael Mitchell, Lance Tucker, Laquette Miles, Michael Miles,
Shavonne Miles, Shewanda Miles, and Jamie Mitchell
Case 2:16-cv-00229-RBS-LRL Document 261 Filed 01/18/19 Page 12 of 12 PagelD# 3967

4

/s/ Mark J. Krudys

Mark J. Krudys (VSB# 30718)
THE KRUDYS LAW FirRM, PLC

SunTrust Center

919 E. Main Street, Suite 2020
Richmond, VA 23219

Phone: (804) 774-7950

Fax: (804) 381-4458

Email: mkrudys@krudys.com

Counsel for Plaintiff Roxanne Adams,
Administrator of the Estate of
Jamycheal M. Mitchell, Deceased
